Grant, J.
(after stating the facts). We find it unnecessary to determine the legal rights of the parties. Municipalities, although through their officers they may at times let contracts not in accordance with the legal rights of the parties, ought not, except under very extraordinary circumstances, to be restrained by the courts. The rights of the public, so far as the remedy by injunction is concerned, are paramount to the rights of individuals who claim to stand in the position of contractors. Prompt action on the part of municipal officers is, as in this case, essential to secure to the public the speedy accomplishment of those things necessary for their use and protection. If Mr. Hoffman had a legal contract by reason of his bid and its acceptance, he has a clear remedy at law. This as well as other courts has denied the remedy by injunction in such cases. City of Detroit v. Wayne Circuit Judge, 128 Mich. 438; Chandler v. Detroit Board of Education, 104 Mich. 292; Riehl v. City of San Jose, 101 Cal. 442; People v. Campbell, 72 N. Y. 496.
The circuit judge was in error in issuing the injunction. The writ will therefore issue as prayed.
Moore, C. J., and Montgomery and Hooker, JJ., concurred. Carpenter, J., took no part in the decision.